Citation Nr: 0127442	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of 
giardiasis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In the present case, all pertinent medical evidence relating 
to the veteran's claim for an increased rating that has been 
identified has been obtained and considered by the RO.  The 
veteran provided copies of pertinent private and VA treatment 
records with his claim for increase in August 1999.  
Subsequent treatment records that have been identified by the 
veteran have also been obtained and added to the claims 
folder.  The veteran was also afforded a VA examination in 
September 1999 to better determine the disabling effects of 
his residuals of giardiasis.  The record also shows that he 
was furnished a statement of the case in March 2000 that 
listed the evidence considered, the applicable statutory and 
regulatory criteria and the reasons and bases for the RO's 
decision with respect to his claim for increase.  The veteran 
also had the opportunity to present his arguments at a travel 
board hearing before the undersigned Board Member in 
September 2001.  

A careful review of the present record does not reflect a 
need for any additional evidentiary or procedural development 
including that under the VCAA or its implementing 
regulations, that would possibly benefit the veteran in the 
prosecution of his claims.  While the veteran has argued that 
an additional examination would be beneficial, a review of 
the record shows that the findings on the most recent VA 
examination when considered in conjunction with his pertinent 
treatment records are more than adequate for rating purposes.  
Thus, the additional examination requested by the veteran is 
unnecessary for equitable resolution of his claim.  The Board 
also finds that the duty to assist and notification 
requirements of the VCAA and its implementing regulations 
have been substantially satisfied.  

Since the appellate record is complete further development 
would not serve any useful purpose.  Further, as there is no 
additional evidence identified that is relevant to the issue 
at hand, the Board is able to proceed with review of the 
veteran's claims at this time without prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  Giardiasis is currently manifested by subjective 
complaints with no more than occasional mild symptoms 
demonstrated by competent medical evidence.  



CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of giardiasis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, Diagnostic Code 7321 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has been in receipt of a 10 percent rating for 
residuals of giardiasis since his discharge from service in 
September 1970 and this 10 percent rating is protected.  He 
filed his current claim for increase in August 1999 
complaining that his condition had worsened.  He provided 
private treatment records from 1996 and 1997 in support of 
his claim.  The submitted records show that on upper 
gastrointestinal testing in 1996 non rotation of the large 
and small bowel was suspected and that in July 1997 he 
underwent a colonoscopy with impressions of diminutive polyp 
at 15 centimeters and no evidence of colitis.  

VA outpatient records showing treatment for various 
conditions from January 1999 to January 2000 have also been 
obtained.  In May 1999, the veteran reported intermittent 
abdominal pain for two weeks with episodes of diarrhea.  The 
diagnostic impression was gastritis.  In June 1999, the 
veteran complained of lifelong abdominal pain and diarrhea.  
In August and September 1999, the veteran was seen and 
treated for an internal hemorrhoid.  The remaining records 
show no pertinent complaints, findings or treatment with 
respect to giardiasis, but show rather treatment primarily 
for several nonservice-connected conditions.  

On VA examination in September 1999, the examiner noted a 
history of treatment for dysentery around 1969.  He also 
noted a history of malrotation of the bowel with dysmotility 
problems.  The veteran was said to be on medication for his 
diarrhea.  On examination, the abdomen was flat and soft.  
There was no tenderness or organomegaly and bowel sounds were 
normal.  The diagnoses were history of dysentery while in 
service and history of chronic abdominal pain and diarrhea 
with malrotation of the intestines.  Following the 
examination, the veteran complained that the examination was 
inadequate as it only took 20 minutes to perform.  

A rating action in January 2000 continued the veteran's 10 
percent rating for giardiasis and also found that an 
extraschedular rating was not indicated.  The veteran was 
advised of this determination, he disagreed, and the current 
appeal ensued.  

At a travel board hearing before the undersigned Board Member 
in September 2001, the veteran reiterated his contention that 
he is entitled to a rating in excess of 10 percent for his 
residuals of giardiasis.  He reported his only treatment has 
been through VA and that his primary symptoms are diarrhea 
and abdominal pain.  He feels that these symptoms have 
increased of late.  He indicated that he had stopped taking 
his medication as it only worked some of the time and that he 
always needed easy access to a rest room.  He reported that 
his diet has not been restricted, he has had no weight loss 
and that he soils his clothing on occasion.  He reported 
having no recent hospitalizations and that surgery had been 
suggested for his nonservice-connected bowel malrotation.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A disorder unlisted in the VA Schedule for Rating 
Disabilities (Rating Schedule) may be evaluated under a 
listing for a closely related disease or injury in which not 
only the functions affected but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The veteran's residuals of giardiasis are rated under 
Diagnostic Code 7321 for amebiasis.  Under that Diagnostic 
Code, mild gastrointestinal disturbances, lower abdominal 
cramps, nausea, gaseous distention, chronic constipation 
interrupted by diarrhea are rated as 10 percent disabling, 
which is the maximum rating authorized.  When the condition 
is asymptomatic, a noncompensable rating is assigned.  

Analysis

The veteran's residuals of giardiasis have been rated as 10 
percent disabling under Diagnostic Code 7321 for amebiasis 
since 1970.  In this regard, the Board notes that the 
veteran's 10 percent disability evaluation has been in effect 
for more than 20 years and is therefore protected under the 
provisions of 38 C.F.R. § 3.951(b).  

On review, the Board finds no other diagnostic codes for 
evaluating the digestive system that would better evaluate 
the veteran's residual disability.  In the absence of medical 
evidence of, or of disability comparable to, liver disease, 
gall bladder problems, dysentery, or colitis, there is no 
basis for assignment of an increased rating under any other 
potentially applicable diagnostic code.  See Diagnostic Codes 
7311 through 7319, 7322 and 7323.  

In evaluating the degree of disability in this case, the 
Board has carefully reviewed the evidentiary record.  The 
Board notes that while the veteran has voiced subjective 
complaints in conjunction with his claim for increase, a 
review of the pertinent outpatient treatment records for the 
appeal period shows no significant findings or treatment by 
medical personnel that would indicate an increase in severity 
warranting a rating in excess of the 10 percent currently 
assigned.  The findings reported on VA examination also fail 
to support the increase in disability claimed by the veteran.  
Thus, while the Board has considered the veteran's complaints 
of increasing severity, his subjective complaints are not 
supported by either the outpatient treatment reports or the 
findings on the September 1999 examination.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The findings by competent 
medical personnel are consistent with the currently assigned 
10 percent rating under Diagnostic Code 7321, which has been 
in effect for many years and is not shown to have undergone 
any significant increase in severity of late.  A review of 
the medical evidence of record shows that the veteran's 
residuals of giardiasis are properly rated under Diagnostic 
Code 7321 and that his demonstrated disability is adequately 
compensated by the 10 percent rating provided by that code.  

The Board also finds, as did the RO, that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected residuals of 
giardiasis so as to warrant a higher evaluation on an 
extraschedular basis.  There is no medical evidence that the 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or that the 
disability otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds in 
this case that the preponderance of the evidence is against 
the veteran's claim.  


ORDER

A rating in excess of 10 percent for residuals of giardiasis 
is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

